Title: [Diary entry: 20 May 1791]
From: Washington, George
To: 

Friday 20th. Viewed the ruins, or rather small remns. of the Works which had been erected by the British during the War and taken by the Americans—also the falls, which are about 2 Miles above the Town; and the Town itself. These falls (as they are called) are nothing more than rapids. They are passable in their present state by boats with Skilful hands, but may at a very small expence be improved, by removing a few rocks only to straighten the passage. Above them there is good boat navigation for many Miles; by which the produce may be, & in some measure is, transported. At this place, i.e., the falls, the good lands begin; & encrease in quality to the westward & No. ward. All below them, except the Interval lands on the River and Rice Swamps wch. extend from them, the whole Country is a Pine barren. The town of Augusta is well laid out with wide & spacious Streets. It stands on a large area of a perfect plain but is not yet thickly built, tho’ surprizingly so for the time; for in 1783 there were not more than half a dozen dwelling houses; now there are not less than  containing about  Souls of which about  are blacks. It bids fair to be a large Town being at the head of the present navigation, & a fine Country back of it for support, which is settling very fast by Tobacco planters. The culture of which article is encreasing very fast, and bids fair to be the principle export from the State; from this part of it, it certainly will be so. Augusta, though it covers more ground than Savanna, does not contain as many Inhabitts. the latter having by the late census between 14 & 1500 hundred Whites and about 800 blacks. Dine at a private dinner with Govr. Telfair to day; and gave him dispatches for the Spanish Govr. of East Florida, respecting the Countenance given by that Governt. to the fugitive Slaves of

the Union—wch. dispatches were to be forwarded to Mr. Seagrove, Collector of St. Mary’s, who was requested to be the bearer of them, and instructed to make arrangements for the prevention of these evils and, if possible, for the restoration of the property—especially of those Slaves wch. had gone off since the orders of the Spanish Court to discountenance this practice of recg. them.